DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luenberger (US Pat No 3,075,690). Luenberger discloses 
Re claim 1, a gearbox (fig. 3) comprising: a casing (27) having an interior (fig. 3); a rotating component (11,12,24,26) arranged in the interior of the casing and rotatable relative to the casing; a bearing (33) including a rotating element (inner race of 33) and a fixed element (outer race of 33) connected with the casing in the interior; and a submersible pump (fig. 3) arranged in the interior of the casing, the submersible pump comprising: a first housing portion (bottom half of 92) extending about the rotating component and fixedly mounted to the casing at the interior; a second housing portion (top half of 92) fixedly mounted to the casing at the interior and abutting with the first housing portion, the first and second housing portions forming a lubricant reservoir which holds lubricant (reservoir defined as the space between 92 and 120, this space shown in fig. 4 would hold lubricant as it is submersed below lubricant level 104); wherein one of the first and second housing portions 
Re claim 2, further comprising: a nozzle (111,112) extending from the one of the first and second housing portions, the nozzle having a first end (at 108) arranged at the outlet and fluidically exposed to the lubricant reservoir and a second end (at 112) directed toward the bearing and through which the pumped lubricant is directed toward the rotating element of the bearing (fig. 3).
Re claim 3, further comprising: a lubricant sump (103) arranged in the casing, the lubricant sump being fluidically connected with the lubricant reservoir (fig. 3).
Re claim 5, wherein the rotating component comprises a pinion (26).
Re claim 16, wherein the lubricant reservoir includes an inlet (fig. 4 shows the inlet provided at the beginning of 120) upstream of the outlet and the impeller is arranged in the lubricant reservoir upstream of the outlet (fig. 4).
Re claim 17, wherein the impeller radially extends into the lubricant reservoir (impeller is the side walls and groove defining 120 and forming the spiral structure of 96; fig. 4 shows the impeller radially extending towards 92 that defines a wall of the reservoir).
Re claim 18, wherein the impeller includes a free end positioned within the lubricant reservoir (impeller is the side walls and groove defining 120 and forming the spiral structure of 96; fig. 4 shows the impeller radially extending towards 92 that defines a wall of the reservoir, radially outer end is the free end).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luenberger (US Pat No 3,075,690) in view of Strinzel et al. (US Pat No 4,658,665). Luenberger discloses the gearbox (as cited above). Luenberger does not disclose:
Re claim 4, further comprising: a screen dispose at an inlet of the lubricant reservoir.
However, Strinzel discloses a gearbox (fig. 1):
Re claim 4, further comprising: a screen (8) dispose at an inlet (9) of the lubricant reservoir (10).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a screen, as taught by Strinzel, to prevent large particles and debris from getting to the rotating surfaces. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luenberger (US Pat No 3,075,690) in view of Wang (US Pub No 2017/0253328 A1). Luenberger discloses the gearbox (as cited above). Luenberger does not disclose:
Re claim 6, wherein the bearing comprises a tail rotor pitch change shaft bearing.
However, Wang discloses a gearbox (fig. 3):
Re claim 6, wherein the bearing (fig. 3: bearing shown to the left of 25) comprises a tail rotor pitch change shaft bearing (this bearing supports the shaft that enables the pitch change of the tail rotor).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed bearing, as taught by Wang, to ensure the bearing is cooled and lubricated during operation. 

Claims 7-9, 11-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub No 2017/0253328 A1) in view of Luenberger (US Pat No 3,075,690). Wang discloses:
Re claim 7, a vehicle (fig. 1) comprising: a body (body of 1); a prime mover (par [0069] describes an engine) supported by the body; a rotating system (4) mounted to the body; and a gearbox (15) mechanically connected between the prime mover and the rotating system, the gearbox comprising: a casing (18) having an interior (fig. 3); a rotating component (20,22,23,24) arranged in the interior of the casing and rotatable relative to the casing; a bearing (fig. 3: bearing shown to the left of 25) including a rotating element (inner race) and a fixed element (outer race) connected with the casing in the interior.
Re claim 11, wherein the rotating component comprises a pinion (23).
Re claim 12, wherein the pinion is rotatably supported in the casing through a first bearing (top bearing of 20 in fig. 3) and a second bearing (bottom bearing of 20 in fig. 3).
Re claim 13, wherein the bearing comprises a tail rotor pitch change shaft bearing (this bearing supports the shaft that enables the pitch change of the tail rotor).
Re claim 14, wherein the body comprises a fuselage of a rotorcraft (fig. 1).
Re claim 15, wherein the gearbox comprises a tail rotor gear box (fig. 3).
Wang does not disclose:
Re claim 7, a submersible pump arranged in the interior of the casing, the submersible pump comprising: a first housing portion extending about the rotating component and fixedly mounted to the casing at the interior; a second housing portion fixedly mounted to the casing at the interior and abutting with the first housing portion, the first and second housing portions forming a lubricant reservoir which holds lubricant, wherein one of the first and second housing portions defines an outlet for the lubricant reservoir; and an impeller mounted to the rotating component and rotatable therewith, the impeller arranged in the lubricant reservoir to pump lubricant to the outlet according to the rotation of the rotating component, wherein the pumped lubricant is directed from the outlet toward the rotating element.
Re claim 8, further comprising: a nozzle extending from the one of the first and second housing portions, the nozzle having a first end arranged at the outlet and fluidically exposed to the lubricant reservoir and a second end directed toward the bearing and through which the pumped lubricant is directed toward the rotating element of the bearing.
Re claim 9, further comprising: a lubricant sump arranged in the casing, the lubricant sump being fluidically connected with the lubricant reservoir.
Re claim 12, the submersible pump being arranged between the first bearing and the second bearing.
Re claim 19, wherein the lubricant reservoir includes an inlet upstream of the outlet and the impeller is arranged in the lubricant reservoir upstream of the outlet.
Re claim 20, wherein the impeller radially extends into the lubricant reservoir.
However, Luenberger discloses a gearbox (fig. 3) comprising:
Re claim 7, a casing (27) having an interior (fig. 3); a rotating component (11,12,24,26) arranged in the interior of the casing and rotatable relative to the casing; a bearing (33) 
Re claim 8, further comprising: a nozzle (111,112) extending from the one of the first and second housing portions, the nozzle having a first end (at 108) arranged at the outlet and fluidically exposed to the lubricant reservoir and a second end (at 112) directed toward the bearing and through which the pumped lubricant is directed toward the rotating element of the bearing (fig. 3).
Re claim 9, further comprising: a lubricant sump (103) arranged in the casing, the lubricant sump being fluidically connected with the lubricant reservoir (fig. 3).
Re claim 19, 
Re claim 20, wherein the impeller radially extends into the lubricant reservoir (impeller is the side walls and groove defining 120 and forming the spiral structure of 96; fig. 4 shows the impeller radially extending towards 92 that defines a wall of the reservoir).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a lubricating system, as taught by Luenberger, to prevent large overheating and rapid wear of the mechanical parts.
Regarding claim 12, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to arrange the pump between the bearings to ensure proper lateral support and that the rotating impeller does not sway during operation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub No 2017/0253328 A1) in view of Luenberger (US Pat No 3,075,690) and Strinzel et al. (US Pat No 4,658,665). Wang as modified discloses the vehicle (as cited above). Wang as modified does not disclose:
Re claim 10, further comprising: a screen dispose at an inlet of the lubricant reservoir.
However, Strinzel discloses a gearbox (fig. 1):
Re claim 10, further comprising: a screen (8) dispose at an inlet (9) of the lubricant reservoir (10).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a screen, as taught by Strinzel, to prevent large particles and debris from getting to the rotating surfaces.

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. 
On pages 9-11 of the Remarks, Applicant argues Luenberger does not disclose an impeller arranged in the lubricant reservoir. The gear pump 96 is not the impeller of claim 1 and is not arranged in the reservoir 103. Rather, the pump 96 is downstream of reservoir and is separated from the reservoir. Pump 96 does not pump lubricant to the outlet. 
Examiner respectfully disagrees. Luenberger is construed to disclose a lubricant reservoir defined by a space between 92 and 120. This space will contain the lubricant therein. The impeller is defined by the projection of the side walls defining 120 and forming the spiral structure of 96. Fig. 4 shows the impeller radially extending towards 92 therefore is arranged within the lubricant reservoir. Fig. 4 shows the inlet is at the upstream end of 120 which is adjacent to 97 while the outlet is at 106. As 96 is rotated, lubricant would move upward along the spiral structure of 120 and ejected towards outlet 106. The rotation of 96 effectively pumps lubricant to 106.
While Luenberger discloses a reservoir 103, this is not referred to as the reservoir in the Rejection above. Assuming, arguendo, that Luenberger’s 103 is the reservoir as claimed, the impeller of 96 is still arranged within the reservoir 103. The figures show lubricant of 103 has a fluid level of 104, which surrounds 92, 96. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.